EXHIBIT 10.2
 
FINANCIAL ADVISORY AGREEMENT
 
January 3, 2011
Stonegate Securities, Inc.
5950 Sherry Lane, Suite 410
Dallas, Texas  75225
Attention: Scott Griffith, President

 
Ladies and Gentlemen:
 
ZBB Energy Corporation, a Wisconsin corporation (the “Company”), proposes,
subject to the terms and conditions of Stock Purchase Agreements dated of even
date herewith between the Company and certain Investors named therein (the
“Purchase Agreements”), to issue and sell shares (the “Shares”) of the Company’s
Common Stock, no par value per share (the “Common Stock”) directly to the
Investors on a self-underwritten best efforts basis (the “Offering”). Stonegate
Securities, Inc. (“Stonegate”) has acted as a financial advisor to the Company,
including in connection with the Offering and the Company and Stonegate now
desire to clarify in writing the terms and conditions of such financial advisory
services in this Financial Advisory Agreement (the “Agreement”). For purposes of
this Agreement, “Closing” means the consummation of the purchase and sale of the
Shares by the Investors and Company, respectively, and “Closing Date” means the
date upon which Closing occurs.
 
The Company hereby confirms and clarifies its agreement with Stonegate as
follows:
 
Section 1. Financial Advisory Services, Compensation and Expenses.
(a) The Company and Stonegate hereby acknowledge and agree that Stonegate has
acted solely as a financial advisor in connection with the Offering, and that
(i) the terms of the Offering are subject to market conditions and negotiations
between the Company and the Investors directly, (ii) Stonegate is not serving as
a placement agent for the Offering and has not identified potential Investors to
the Company in conjunction with the Offering, (iii) Stonegate has made no
commitment to purchase any of the Shares, and (iv) Stonegate shall have no
authority to bind the Company regarding a sale and issuance of the Shares;
except, however, Stonegate may, as an accommodation to the Company and solely
upon the Company’s request, process each Investor’s purchase through such
Investor’s executing brokerage account previously established at Stonegate on a
delivery versus payment (“DVP”) basis, in which case the Company will agree to
release the Shares to be purchased by the Investors to Stonegate prior to
payment for such Shares so that the delivery can be made, and once the DVP
transaction is complete, Stonegate will wire the proceeds from sale of such
Shares to the Company.


(b) The Company acknowledges that any advice given by Stonegate or its
representatives to the Company is solely for the benefit and use of the Company,
the Board of Directors of the Company (the “Board”) and the management of the
Company and may not be used, reproduced, disseminated, quoted or referred to,
without Stonegate’s prior written consent.


(c) The Company confirms that as compensation for financial advisory services
rendered in connection with the Offering, and provided that the Shares are sold
to Investors in the Offering, on the Closing Date of the Offering, the Company
shall pay to Stonegate a $10,000 cash fee (the “Cash Fee”). The Cash Fee shall
be delivered to Stonegate no later than 5:00 p.m. Central Time on the Closing
Date.

 
 

--------------------------------------------------------------------------------

 


(e) Stonegate acknowledges that the Company has no obligation to complete the
Offering. If the Closing Date of the Offering does not occur prior to January
31, 2011, the Company and Stonegate acknowledge that this Agreement will
terminate and the Company will have no payment obligations under this Agreement.
 
Section 2. Representations and Warranties of the Company.
The Company represents and warrants to Stonegate, and to the Investors as
anticipated by Section 8 hereof, as of the date hereof and the Closing Date:


(a) Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own or lease its properties, in each case as described in the
SEC Filings. Each of the Company and its Subsidiaries is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
has not had and could not reasonably be expected to have a material adverse
effect on (i) the assets, liabilities, results of operations, condition
(financial or otherwise), business or prospects of the Company and its
Subsidiaries taken as a whole, or (ii) the ability of the Company to perform its
obligations under this Agreement (a “Material Adverse Effect”). For purposes of
this Agreement, a “Subsidiary” of any Person means another Person, an amount of
the voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, 50% or more of
the equity interests of which) is owned directly or indirectly by such first
Person. “Person” means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.


(b) Authorization. The Company has the corporate power and authority to enter
into this Agreement and has taken all requisite action on its part, its
officers, directors and shareholders necessary for (i) the authorization,
execution and delivery of this Agreement, (ii) the authorization, execution and
delivery of the Purchase Agreements, (iii) the authorization of the performance
of all obligations of the Company hereunder and under the Purchase Agreements,
and (iv) the authorization, issuance (or reservation for issuance) and delivery
of the Shares under the Purchase Agreements. This Agreement and each of the
Purchase Agreements constitute the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles.

 
2

--------------------------------------------------------------------------------

 
 
(c) Capitalization; Subsidiaries.
(i) The Company has duly and validly authorized capital stock as set forth in
the SEC Filings and in the Articles of Incorporation of the Company, as amended
and as in effect as of the Closing Date (the “Articles of Incorporation”). All
of the issued and outstanding shares of the Company’s capital stock have been
duly authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights and were issued in full compliance with applicable state and
federal securities law and any rights of third parties. Except as described in
the SEC Filings, all of the issued and outstanding shares of capital stock of
each Subsidiary have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights, were issued in full compliance
with applicable state and federal securities law and any rights of third parties
and are owned by the Company, beneficially and of record, subject to no lien,
encumbrance or other adverse claim. Except as described in the SEC Filings, no
Person is entitled to pre-emptive or similar statutory or contractual rights
with respect to any securities of the Company. Except as described in the SEC
Filings, there are no outstanding warrants, options, convertible securities or
other rights, agreements or arrangements of any character under which the
Company or any of its Subsidiaries is or may be obligated to issue any equity
securities of any kind and except as contemplated by the Purchase Agreements,
neither the Company nor any of its Subsidiaries is currently in negotiations for
the issuance of any equity securities of any kind. Except as described in the
SEC Filings, there are no voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company and any of the securityholders of the Company relating to the securities
of the Company held by them. Except as described in the SEC Filings, no Person
has the right to require the Company to register any securities of the Company
under the Securities Act of 1933, as amended, or any successor statute, and the
rules and regulations promulgated thereunder (the “1933 Act”), whether on a
demand basis or in connection with the registration of securities of the Company
for its own account or for the account of any other Person. Except as described
in the SEC Filings, the issuance and sale of the Shares pursuant to the Purchase
Agreements will not obligate the Company to issue shares of Common Stock or
other securities to any other Person (other than the Investors) and will not
result in the adjustment of the exercise, conversion, exchange or reset price of
any outstanding security. Except as described in the SEC Filings, the Company
does not have outstanding any shareholder purchase rights or “poison pill” or
any similar arrangement in effect giving any Person the right to purchase any
equity interest in the Company upon the occurrence of certain events.


(ii) The Company has no significant subsidiary (as such term is defined in Rule
1-02(w) of Regulation S-X promulgated by the Commission) other than the
Subsidiaries disclosed in the SEC Filings. All of the issued and outstanding
shares of capital stock or other equity interests of each Subsidiary have been
duly and validly authorized and issued, are fully paid and non-assessable and,
except as otherwise described in the SEC Filings, are owned directly by the
Company or through its wholly owned Subsidiaries, free and clear of all liens,
encumbrances, equities or claims. There is no outstanding option, right or
agreement of any kind relating to the issuance, sale or transfer of any capital
stock or other equity securities of the Subsidiaries to any person or entity
except the Company, and none of the outstanding shares of capital stock or other
equity interests of any Subsidiary was issued in violation of any preemptive or
other rights to subscribe for or to purchase or acquire any securities of any of
the Subsidiaries. Except for the Subsidiaries, the Company owns no beneficial
interest, directly or indirectly, in any corporation, partnership, joint venture
or other business entity.

 
3

--------------------------------------------------------------------------------

 


(d) Issuance of the Shares.
(i) The Shares have been duly and validly authorized and, when issued and paid
for pursuant to the Purchase Agreements, will be validly issued, fully paid and
nonassessable, and shall be free and clear of all encumbrances and restrictions
except for restrictions on transfer imposed by applicable securities laws, if
any.
 
(ii) For purposes of this Agreement:


(1) “Prospectus” means the final prospectus filed for the Registration Statement
(including the documents incorporated by reference in the Registration
Statement) including the documents incorporated by reference in the final
prospectus as filed with the SEC on May 1, 2009.


(2) “Prospectus Supplement” means the supplement to the Prospectus complying
with Rule 424(b) of the 1933 Act that is filed with the SEC and delivered by the
Company to each Investor prior to the execution and delivery of the Purchase
Agreement, including the documents incorporated by reference in the prospectus
supplement.


(3) “Registration Statement” means the registration statement on Form S-3 (SEC
File No. 333-156941) filed by the Company with the SEC pursuant to the 1933 Act
for the registration of the Shares, as such Registration Statement may be
amended and supplemented from time to time (including pursuant to Rule 462(b) of
the 1933 Act), including all documents filed as part thereof or incorporated by
reference therein, and including all information deemed to be a part thereof at
the time of effectiveness pursuant to Rule 430B of the 1933 Act.

 
4

--------------------------------------------------------------------------------

 

(iii) The Shares are being issued pursuant to the Registration Statement and the
issuance of the Shares has been registered by the Company pursuant to the 1933
Act. The Company has prepared and filed the Registration Statement with the U.S.
Securities and Exchange Commission (the “SEC”) in accordance with the provisions
of the 1933 Act. The Registration Statement was declared effective by the SEC on
May 13, 2009. The Registration Statement is effective pursuant to the 1933 Act
and available for the issuance of the Shares thereunder, and the Company has not
received any written notice that the SEC has issued or intends to issue a
stop-order or other order with respect to the Registration Statement or the
Prospectus or that the SEC has otherwise (i) suspended or withdrawn the
effectiveness of the Registration Statement or (ii) issued any order preventing
or suspending the use of the Prospectus, in either case, either temporarily or
permanently or intends or has threatened in writing to do so. The “Plan of
Distribution” section of the Registration Statement permits the issuance of the
Shares under the terms of the Purchase Agreements. Upon receipt of the Shares,
the Investors will have good and marketable title to such Shares and such Shares
will be immediately freely tradable on The NYSE Amex. At the time the
Registration Statement and any amendments thereto became effective, at the date
of this Agreement and at each deemed effective date of the Registration
Statement pursuant to Rule 430B(f)(2) of the 1933 Act, the Registration
Statement and any amendments thereto complied and will comply in all material
respects with the requirements of the 1933 Act and did not and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading; and the Prospectus and any amendments or supplements thereto, at the
time the Prospectus or any amendment or supplement thereto was issued and on the
Closing Date, complied and will comply in all material respects with the
requirements of the 1933 Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The Company meets all of the requirements for the use
of a registration statement on Form S-3 (“Form S-3”) pursuant to the 1933 Act
for the offering and sale of the Shares contemplated by the Purchase Agreements,
including compliance with Instruction I.B.6. to Form S-3 and the offering
limitations therein, and the SEC has not notified the Company of any objection
to the use of the form of the Registration Statement pursuant to Rule 401(g)(1)
of the 1933 Act. The Registration Statement, as of its effective date, meets the
requirements set forth in Rule 415(a)(1)(x) pursuant to the 1933 Act. At the
earliest time after the filing of the Registration Statement that the Company or
another offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) of the 1933 Act) relating to the Shares, the Company was not and is
not an “Ineligible Issuer” (as defined in Rule 405 of the 1933 Act). The Company
(i) has not distributed any offering material in connection with the offering
and sale the Shares and (ii) until no Investor holds any of the Shares, shall
not distribute any offering material in connection with the offering and sale of
the Shares, or by, the Investors, in each case, other than the Registration
Statement, the Prospectus, the Prospectus Supplement or any amendment or
supplement thereto required pursuant to applicable law. The Company has not
issued and will not issue any Issuer Free Writing Prospectus (as defined by Rule
433 pursuant to the 1933 Act) pertaining to the sale and offering of the Shares.


(e) Consents. Except as described in the SEC Filings, the execution, delivery
and performance by the Company of this Agreement and the Purchase Agreements,
and the offer, issuance and sale of the Shares require no consent of, action by
or in respect of, or filing with, any Person, governmental body, agency, or
official or of or with any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the NYSE
Amex (“Amex”)), or approval of the stockholders of the Company (including, but
not limited to, such as may be required pursuant to the NYSE Amex Company
Guide), is required in connection with the issuance and sale of the Shares or
the consummation by the Company of the transactions contemplated by the Purchase
Agreements, other than (i) filings as may be required under the Securities Act
and state securities law and (ii) under the rules and regulations of the
Financial Industry Regulatory Authority (“FINRA”), which the Company undertakes
to file within the applicable time periods and (iii) receipt of clearance from
NYSE Amex for issuance of the Shares which is a closing condition under the
Purchase Agreements. Subject to the accuracy of the representations and
warranties of each Investor set forth in the Purchase Agreements, the Company
has taken all action necessary to exempt the issuance and sale of the Shares
from the provisions of any shareholder rights plan or other “poison pill”
arrangement, any anti-takeover, business combination or control share law or
statute binding on the Company or to which the Company or any of its assets and
properties may be subject and any provision of the Articles of Incorporation or
the Company’s Bylaws, as amended and as in effect as of the Closing Date (the
“Bylaws”), that is or could reasonably be expected to become applicable to the
Investors as a result of the transactions contemplated hereby, including,
without limitation, the issuance of the Shares and the ownership, disposition or
voting of the Shares by the Investors or the exercise of any right granted to
the Investors pursuant to the Purchase Agreements.

 
5

--------------------------------------------------------------------------------

 
 
(f) SEC Filings; Business.
(i) The Company has made available to the Investors through the EDGAR system of
the SEC (“EDGAR”), true and complete copies of the Company’s most recent Annual
Report on Form 10-K for the fiscal year ended June 30, 2010 (as amended prior to
the date hereof, the “10-K”), and all other reports filed by the Company
pursuant to Sections 13(a), 13(e), 14 and 15(d) of the Securities Exchange Act
of 1934, as amended, or any successor statute, and the rules and regulations
promulgated thereunder (the “1934 Act”) since the filing of the 10-K and during
the twelve (12) months preceding the date hereof (the foregoing materials,
including the exhibits thereto and the documents incorporated by reference
therein, together with the Prospectus and the Prospectus Supplement,
collectively, the “SEC Filings”). The SEC Filings are the only filings required
of the Company pursuant to the 1934 Act for such period and each SEC Filing was
filed in a timely manner. The Company and its Subsidiaries are engaged in all
material respects only in the business described in the SEC Filings and the SEC
Filings contain a complete and accurate description in all material respects of
the business of the Company and its Subsidiaries, taken as a whole.


(ii) The statements set forth in each of the SEC Filings describing the Shares,
this Agreement and the Purchase Agreements, insofar as they purport to describe
the provisions of the laws and documents referred to therein, are accurate,
complete and fair in all material respects.


(iii) Any statistical, industry-related and market-related data included or
incorporated by reference in the Registration Statement, the Prospectus or the
Prospectus Supplement, are based on or derived from sources that the Company
reasonably and in good faith believes to be reliable and accurate, and such data
agree with the sources from which they are derived.


(g) Use of Proceeds. The net proceeds of the sale of the Shares pursuant to the
Purchase Agreements shall be used by the Company for the purposes described in
the Prospectus Supplement.


(h) No Material Adverse Change. Since June 30, 2010, except as described in the
SEC Filings, there has not been:


(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2010, except for changes in the ordinary course of business which
have not had and could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate;

 
6

--------------------------------------------------------------------------------

 


(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;
(iii) any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;


(iv) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;


(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a Subsidiary, except in the ordinary course
of business and which is not material to the assets, properties, financial
condition, operating results or business of the Company and its Subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted);


(vi) any change or amendment to the Articles of Incorporation (other than in
connection with the transactions contemplated hereby) or Bylaws, or material
change to any Material Contract or arrangement by which the Company or any
Subsidiary is bound or to which any of their respective assets or properties is
subject;


(vii) any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary;


(viii) any material transaction entered into by the Company or a Subsidiary
other than in the ordinary course of business;


(ix) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or any Subsidiary;


(x) the loss or, to the Company’s Knowledge, threatened loss of any customer
which has had or could reasonably be expected to have a Material Adverse Effect;
or


(xi) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.
 
For purposes of this Agreement, “Company’s Knowledge” means the actual knowledge
of the executive officers (as defined in Rule 405 under the 1933 Act) of the
Company, after due inquiry; “Material Contract” means any contract, instrument
or other agreement to which the Company or any Subsidiary is a party or by which
it is bound which has been filed as an exhibit to the SEC Filings pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

 
7

--------------------------------------------------------------------------------

 
 
(i) SEC Filings.
(i) At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1934 Act and did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.


(ii) Each registration statement and any amendment thereto filed by the Company
since January 1, 2009 pursuant to the 1933 Act and the rules and regulations
thereunder, as of the date such statement or amendment became effective,
complied as to form in all material respects with the 1933 Act and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein not misleading; and each prospectus filed pursuant to Rule 424(b)
under the 1933 Act, as of its issue date and as of the closing of any sale of
securities pursuant thereto did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. The SEC has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the 1933 Act or the 1934
Act.


(j) No Conflict, Breach, Violation or Default. Except as described in the SEC
Filings, the execution, delivery and performance of this Agreement and the
Purchase Agreements by the Company and the issuance and sale of the Shares will
not (i) conflict with or result in a breach or violation of (a) any of the terms
and provisions of, or constitute a default under the Articles of Incorporation
or the Bylaws (true and complete copies of which have been made available to the
Investors through EDGAR), or (b) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any Subsidiary or any of their respective assets
or properties, or (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any lien, encumbrance or other adverse claim upon any of the
properties or assets of the Company or any Subsidiary or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract, except in the case of
clauses (i)(b) and (ii) above, such as could not reasonably be expected to have
a Material Adverse Effect, individually or in the aggregate.


(k) Tax Matters. The Company and each Subsidiary have prepared and filed (or
filed applicable extensions therefore) all tax returns required to have been
filed by the Company or such Subsidiary with all appropriate governmental
agencies and paid all taxes shown thereon or otherwise owed by it, other than
any such taxes which the Company or any Subsidiary are contesting in good faith
and for which adequate reserves have been provided and reflected in the
Company’s financial statements included in the SEC Filings. The charges,
accruals and reserves on the books of the Company in respect of taxes for all
fiscal periods are adequate in all material respects, and there are no material
unpaid assessments against the Company or any Subsidiary nor, to the Company’s
Knowledge, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or audits by any federal, state or local taxing
authority except for any assessment which is not material to the Company and its
Subsidiaries, taken as a whole. All taxes and other assessments and levies that
the Company or any Subsidiary is required to withhold or to collect for payment
have been duly withheld and collected and paid to the proper governmental entity
or third party when due, other than any such taxes which the Company or any
Subsidiary are contesting in good faith and for which adequate reserves have
been provided and reflected in the Company’s financial statements included in
the SEC Filings. There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened in writing against the Company or any Subsidiary or any of
their respective assets or property. Except as described in the SEC Filings,
there are no outstanding tax sharing agreements or other such arrangements
between the Company and any Subsidiary or other corporation or entity.

 
8

--------------------------------------------------------------------------------

 


(l) Title to Properties. Except as disclosed in the SEC Filings, the Company and
each Subsidiary have good and marketable title to all real properties and all
other properties and assets (excluding Intellectual Property assets which are
the subject of Section 2(o) hereof) owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary hold any leased real or personal property under valid and enforceable
leases with no exceptions that would materially interfere with the use made or
currently planned to be made thereof by them.


(m) Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, except to the extent failure to possess such certificates, authorities or
permits could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate, and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to the
Company or such Subsidiary, could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate.


(n) Labor Matters.


(i) Except as set forth in the SEC Filings, the Company is not a party to or
bound by any collective bargaining agreements or other agreements with labor
organizations. The Company has not violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.


(ii) (1) There are no labor disputes existing, or to the Company’s Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(2) there are no unfair labor practices or petitions for election pending or, to
the Company’s Knowledge, threatened before the National Labor Relations Board or
any other federal, state or local labor commission relating to the Company’s
employees, (3) no demand received by the Company for recognition or
certification heretofore made by any labor organization or group of employees is
pending with respect to the Company, and (4) to the Company’s Knowledge, the
Company enjoys good labor and employee relations with its employees and labor
organizations.

 
9

--------------------------------------------------------------------------------

 


(iii) The Company is, and at all times has been, in compliance with all
applicable laws respecting employment (including laws relating to classification
of employees and independent contractors) and employment practices, terms and
conditions of employment, wages and hours, and immigration and naturalization,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate. There are no claims
pending against the Company before the Equal Employment Opportunity Commission
or any other administrative body or in any court asserting any violation of
Title VII of the Civil Rights Act of 1964, the Age Discrimination Act of 1967,
42 U.S.C. §§ 1981 or 1983 or any other federal, state or local Law, statute or
ordinance barring discrimination in employment.


(iv) Except as disclosed in the SEC Filings, the Company is not a party to, or
bound by, any employment or other contract or agreement that contains any
severance, termination pay or change of control liability or obligation,
including, without limitation, any “excess parachute payment,” as defined in
Section 280G(b) of the Internal Revenue Code of 1986, as amended.


(v) To the Company’s Knowledge, the Company has no liability for the improper
classification by the Company of its employees as independent contractors or
leased employees prior to the Closing.


(o) Intellectual Property. The Company and the Subsidiaries own, or have
obtained valid and enforceable licenses for, or other rights to use, the
Intellectual Property necessary for the conduct of the business of the Company
and the Subsidiaries as currently conducted and as described in the SEC Filings
as being owned or licensed by them, except where the failure to own, license or
have such rights could not reasonably be expected to result in a Material
Adverse Effect, individually or in the aggregate. For purposes of this
Agreement, “Intellectual Property” means all of the following: (i) patents,
patent applications, patent disclosures and inventions (whether or not
patentable and whether or not reduced to practice); (ii) trademarks, service
marks, trade dress, trade names, corporate names, logos, slogans and Internet
domain names, together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation). Except as
described in the SEC Filings, (i) to the Company’s Knowledge, there are no third
parties who have or will be able to establish rights to any Intellectual
Property, except for the ownership rights of the owners of the Intellectual
Property which is licensed to the Company as described in the SEC Filings or
where such rights could not reasonably be expected to result in a Material
Adverse Effect, individually or in the aggregate, (ii) there is no pending or,
to the Company’s Knowledge, threat of any, action, suit, proceeding or claim by
others challenging the Company’s or any Subsidiary’s rights in or to any
Intellectual Property owned by or licensed to the Company or any Subsidiary or
claiming that the use of any Intellectual Property by the Company or any
Subsidiary in their respective businesses as currently conducted infringes,
violates or otherwise conflicts with the intellectual property rights of any
third party, and (iii) to the Company’s Knowledge, the use by the Company or any
Subsidiary of any Intellectual Property by the Company or any Subsidiary in
their respective businesses as currently conducted does not infringe, violate or
otherwise conflict with the intellectual property rights of any third party.

 
10

--------------------------------------------------------------------------------

 


(p) Environmental Matters. To the Company’s Knowledge, neither the Company nor
any Subsidiary is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company’s Knowledge,
threatened investigation that might lead to such a claim.


(q) Litigation. Except as described in the SEC Filings, (i) there are no pending
actions, suits or proceedings against or affecting the Company, its Subsidiaries
or any of its or their properties before or by any federal, state, local or
foreign governmental or regulatory commission, board, body, authority or agency,
or before or by any self-regulatory organization or other non-governmental
regulatory authority (including, without limitation, Amex), and (ii) to the
Company’s Knowledge, no such actions, suits or proceedings are threatened,
except for any such proceeding, which if resolved adversely to the Company or
any Subsidiary, could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the Company’s Knowledge, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company.


(r) Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the consolidated financial position of the
Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-Q under the 1934 Act). There are no other
financial statements (historical or pro forma) that are required to be included
in the SEC Filings; and the Company and the Subsidiaries do not have any
material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not disclosed in the SEC Filings. The SEC
Filings do not include any “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the SEC). Except as set forth in the SEC
Filings, neither the Company nor any of its Subsidiaries has incurred any
liabilities, contingent or otherwise, except those incurred in the ordinary
course of business, consistent (as to amount and nature) with past practices
since the date of such financial statements, none of which, individually or in
the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect.

 
11

--------------------------------------------------------------------------------

 


(s) Insurance Coverage. The Company and each Subsidiary maintains in full force
and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and each Subsidiary. Neither the Company nor any of the Subsidiaries has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.


(t) Compliance with Amex Continued Listing Requirements. Except as described in
the SEC Filings, (a) the Company is in compliance with applicable Amex continued
listing requirements, (b) there are no proceedings pending or, to the Company’s
Knowledge, threatened against the Company relating to the continued listing of
the Common Stock on Amex, (c) the Company has not received any currently pending
notice of the delisting of the Common Stock from Amex and (d) the Company has
taken no action designed to terminate, or likely to have the effect of
terminating, the listing of the Common Stock.


(u) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company, any Subsidiary or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than a fee payable pursuant to this
Agreement for services as a financial advisor.


(v) Questionable Payments. Neither the Company nor any of its Subsidiaries nor,
to the Company’s Knowledge, any of their respective current or former
shareholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.


(w) Transactions with Affiliates. Except as disclosed in the SEC Filings and
except as would not be required to be disclosed in the SEC Filings, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s Knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.

 
12

--------------------------------------------------------------------------------

 


(x) Internal Controls. The Company is in material compliance with the provisions
of the Sarbanes-Oxley Act of 2002 currently applicable to the Company. The
Company and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e))
for the Company and designed such disclosure controls and procedures to ensure
that material information relating to the Company, including the Subsidiaries,
is made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the 1934 Act, as the case may be, is being prepared. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
controls and procedures as of the end of the period covered by the most recently
filed periodic report under the 1934 Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the 1934 Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item 308
of Regulation S-K) or, to the Company’s Knowledge, in other factors that could
significantly affect the Company’s internal controls. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the 1934
Act.


(y) Disclosures. Neither the Company nor any Person acting on the Company’s
behalf has provided the Investors or their agents or counsel with any
information that constitutes or might constitute material, non-public
information, other than the terms of the transactions contemplated by the
Purchase Agreements.


(z) Investment Company. The Company is not required to be registered as, and is
not an Affiliate of (as defined under the 1934 Act), and immediately following
the Closing will not be required to register as, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.


(aa) No Price Stabilization. Neither the Company nor any of the Subsidiaries
nor, to the Company’s knowledge, any of their respective officers, directors,
affiliates or controlling persons has taken or will take, directly or
indirectly, any action designed to cause or result in, or which has constituted
or which might reasonably be expected to constitute the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.

 
13

--------------------------------------------------------------------------------

 


(bb) FINRA Affiliations. To the Company’s knowledge, there are no affiliations
or associations between (i) any member of FINRA and (ii) the Company or any of
the Company’s officers, directors or 5% or greater securityholders or any
beneficial owner of the Company’s unregistered equity securities that were
acquired at any time on or after the one hundred eightieth (180th) day
immediately preceding the date of the Prospectus Supplement, except as set forth
in the SEC Filings.
 
Section 3. Covenants of the Company.
 
(a) Opinion of Counsel for the Company. On the Closing Date of the Offering,
Stonegate shall receive and the Company shall cause to be delivered to Stonegate
the opinion of legal counsel to the Company filed as Exhibit 5.1 to the
Registration Statement, dated the Closing Date, and either addressed to
Stonegate or delivered with a reliance letter addressed to Stonegate/Accuracy of
Representations and Warranties. The representations and warranties made by the
Company in Section 2 hereof qualified as to materiality shall be true and
correct at all times prior to and on the Closing Date as so qualified, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date as so qualified, and, the representations and warranties
made by the Company in Section 2 hereof not qualified as to materiality shall be
true and correct in all material respects at all times prior to and on the
Closing Date, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct in all material respects as of such earlier date. The
Company shall have performed in all material respects all obligations and
covenants herein required to be performed by it on or prior to the Closing Date.
 
(c) The Company has filed with Amex a listing application the Shares.


Section 4. Indemnification.
 
The Company agrees to indemnify and hold harmless Stonegate (including its
directors, officers, employees and representatives) against any losses, claims,
damages or liabilities to which Stonegate may become subject, under the
Securities Act or otherwise (including in settlement of any litigation if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, including the information
deemed to be a part of the Registration Statement at the time of effectiveness
and at any subsequent time pursuant to Rule 430B of the Rules and Regulations,
the Prospectus, or any amendment or supplement thereto (including any documents
filed under the Exchange Act and deemed to be incorporated by reference into the
Prospectus and the Prospectus Supplement), or any Company information provided
by the Company in writing for use in communications with Investors (whether in
person or electronically), or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, and will reimburse Stonegate for any
reasonable and documented legal or other expenses incurred by it in connection
with investigating or defending against such loss, claim, damage, liability or
action; or (ii) in whole or in part upon any inaccuracy in the representations
and warranties of the Company contained herein; or (iii) in whole or in part
upon any failure of the Company to perform its obligations hereunder.

 
14

--------------------------------------------------------------------------------

 
 
Section 5. Representations, Warranties and Covenants of Stonegate
 
Stonegate hereby represents, warrants and covenants to the Company as of the
date hereof, and as of the Closing Date of the Offering, as follows:
 
(a) Regulatory Compliance. Stonegate has complied and will comply with
Regulation M, applicable FINRA rules and regulations and any other rules and
regulations setting forth restrictions on the dissemination of research reports
and the activities of analysts in connection with this Offering, and is a member
in good standing with FINRA and any applicable state licensing authorities.
 
(b) No Unauthorized Distribution of Materials. Stonegate has not distributed and
will not distribute any offering material in connection with the Offering and
sale of the Shares other than copies of the SEC Filings and the form of Purchase
Agreement as otherwise instructed by the Company.
 
Section 6. Representations and Indemnities to Survive Delivery.
 
The respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, including its
officers and directors, and of Stonegate set forth in or made pursuant to this
Agreement, including, but not limited to the indemnity agreement contained in
Section 4 above, will remain in full force and effect, regardless of (i) any
investigation made by or on behalf of Stonegate or any person controlling
Stonegate, the Company, its directors or officers or any persons controlling the
Company; and (ii) any termination of this Agreement. A successor to Stonegate,
or to the Company, its directors or officers or any person controlling the
Company, shall be entitled to the benefits of the indemnity and reimbursement
agreements contained in Sections 1 and 4 above.


Section 7. Notices.
 
All communications to the parties hereto hereunder shall be in writing and shall
be mailed, hand delivered or sent by facsimile, with confirmation of receipt by
the intended recipient confirmed as follows:


If to Stonegate:
Stonegate Securities, Inc.
5950 Sherry Lane, Suite 410
Dallas, Texas  75225
Attention: Scott Griffith, President
 
With a copy to (which shall not constitute notice):
 
Weinstein Smith LLP
420 Lexington Avenue
Suite 2620
New York, NY 10170
Facsimile: (212) 869-2249
Attention: Joseph Smith, Esq.

 
15

--------------------------------------------------------------------------------

 
 
If to the Company:
ZBB Energy Corporation
N93 W14475 Whittaker Way
Menomonee Falls, WI 53051
Attention:  Eric Apfelbach, CEO
 
With a copy to (which shall not constitute notice):
K&L Gates LLP
214 North Tryon Street, 47th Floor
Charlotte, NC 28202
Attention: Mark Busch
 
Any party hereto may change the address for receipt of communications by giving
written notice to the others.
 
Section 8. Successors; Third Party Beneficiaries.
 
This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of their respective employees, officers and directors
and controlling persons, and to their respective successors, and personal
representatives, and no other person will have any right or obligation
hereunder, except, the incorporation by reference of Section 2 as provided in
the Purchase Agreements for the benefit and reliance of the Investors. Neither
the Company nor Stonegate shall be entitled to assign their rights, or delegate
their responsibilities, hereunder without the prior written consent of the other
party hereto.
 
Section 9. Partial Unenforceability.
 
The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.
 
Section 10. Governing Law Provisions.
 
(a) Governing Law. This agreement shall be governed by and construed in
accordance with the internal laws of the state of Texas applicable to agreements
made and to be performed in such state.
 
(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in Dallas, Texas, or the courts of the State of Texas in each
case located in Dallas (collectively, the “Specified Courts”), and each party
irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of such
courts in any such suit, action or proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any suit, action or other proceeding brought in
any such court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or other proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any such court that any such suit, action or other proceeding brought in any
such court has been brought in an inconvenient forum.

 
16

--------------------------------------------------------------------------------

 
 
Section 11. General Provisions.
 
This Agreement constitutes the entire agreement of Stonegate and the Company
with respect to the Offering, and supersedes all prior or contemporaneous
written or oral agreements, understandings and negotiations with respect to the
subject matter hereof.
 
This Agreement may be executed in two or more counterparts (including via
facsimile or by emailed document in PDF format), each one of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement may not be amended or modified unless in
writing by all of the parties hereto, and no condition herein (express or
implied) may be waived unless waived in writing by each party whom the condition
is meant to benefit. Section headings herein are for the convenience of the
parties only and shall not affect the construction or interpretation of this
Agreement.
 
[The remainder of this page has been intentionally left blank. Signature page
follows.]

 
17

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
 
Very truly yours,
 
ZBB ENERGY CORPORATION
   
By:
       
Name: 
Eric Apfelbach
   
Title:
President and CEO

 
The foregoing Financial Advisory Agreement is hereby confirmed and accepted by
Stonegate as of the date first above written.
 
STONEGATE SECURITIES, INC.
 
By:
       
Name:
   
Title:


 
18

--------------------------------------------------------------------------------

 